Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on July 30, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-8, 10-19 (re-numbered as 1-18) are allowed.

Claims 9, and 20 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian N. Miller (Reg. # 70,764) on August 11, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1. (Currently Amended) A method comprising:
, wherein said persisting the respective subset of hierarchical data objects comprises at least one selected from the group consisting of:
persisting the respective subset of hierarchical data objects in a relational database,
persisting the respective subset of hierarchical data objects in a binary format, and
receiving the respective subset of hierarchical data objects in a binary format;
a particular storage cell of the plurality of storage cells performing:
automatically deciding, based on a usage statistic of the particular storage cell, to create a particular storage-side index
storing, in random access memory (RAM) in said particular storage cell, the particular storage-side index, wherein the particular storage-side index is not stored outside of the RAM in said particular storage cell;
executing, based on a plurality of storage-side indices in the RAM of the plurality of storage cells, including the particular storage-side index, a data access request from the DBMS.


2.  (Previously Presented) The method of Claim 1 further comprising, based on usage statistics, dynamically adding or removing a particular item to the particular storage-side index in the RAM in the particular storage cell of the plurality of storage cells.

3.  (Previously Presented) The method of Claim 1 further comprising, based on usage statistics, the particular storage cell of the plurality of storage cells dynamically adding or removing at least one selected from the group consisting of:
a B+ tree functional index, 
a JSON search index that comprises:  path-subsetting and/or asynchronous mode, and
a functional spatial index.

4.  (Previously Presented) The method of Claim 1 wherein:
the data access request comprises at least one expression of a plurality of expressions;
the particular storage-side index of the plurality of storage-side indices comprises a hash index that comprises a hash value for each expression of the plurality of expressions;
said executing the data access request comprises using, based on the at least one expression, the hash index.

5.  (Previously Presented) The method of Claim 1 further comprising the particular storage cell creating, in the RAM in the particular storage cell, a storage-side index and/or an IMCU in response to a threshold frequency of at least one selected from the group consisting of:

queries not exceeding the threshold selectivity,
full-text searches, and
spatial queries.

6.  (Original) The method of Claim 1 wherein:
the plurality of storage cells comprises a first storage cell and a second storage cell;
the respective subset of hierarchical data objects of the first storage cell comprises the respective subset of hierarchical data objects of the second storage cell;
executing the data access request comprises selecting, based on the data access request, only one storage cell of the first storage cell and the second storage cell to execute the data access request.

7.  (Previously Presented) The method of Claim 6 wherein said selecting said only one storage cell comprises dynamically:
selecting the first storage cell when the DBMS sends the data access request in response to an online analytical processing (OLAP) query;
selecting the second storage cell when the DBMS sends the data access request in response to an online transaction processing (OLTP) write.

8.  (Previously Presented) The method of Claim 1 wherein:
said respective plurality of items comprises a plurality of item datatypes;
said automatically deciding to create said particular storage-side index comprises selecting a kind of storage-side index of a plurality of kinds of storage-side indices based on a datatype of the item.

9.  (Canceled)

10.  (Previously Presented) The method of Claim 1 wherein said executing the data access request comprises at least one selected from the group consisting of:
obtaining identifiers of at least one of the respective subset of hierarchical data objects from the RAM of the plurality of storage cells,
updating at least one of the respective subset of hierarchical data objects, and
returning, in a binary format to a client, at least one hierarchical data object of the plurality of hierarchical data objects.

11.  (Previously Presented) The method of Claim 1 wherein at least one selected from the group consisting of:
the data access request comprises a path query,
said executing the data access request comprises using a hierarchy index that indicates containment relationships amongst the respective plurality of items, and
the plurality of hierarchical data objects comprises at least one selected from the group consisting of:  a document, JavaScript object notation (JSON), extensible markup language (XML), and key-value pairs.


12.  (Previously Presented) The method of Claim 1 further comprising the DBMS generating a relational view in said database that is based on the plurality of hierarchical data objects and comprises at least one selected from the group consisting of:  statement refreshing and materialization.

13. (Currently Amended) One or more non-transitory computer-readable media storing instruction that, when executed by one or more processors, cause:
each storage cell of a plurality of storage cells persisting a respective subset of hierarchical data objects of a plurality of hierarchical data objects that reside in a database of a database management system (DBMS) that is connected to the plurality of storage cells, wherein said persisting the respective subset of hierarchical data objects comprises at least one selected from the group consisting of:
persisting the respective subset of hierarchical data objects in a relational database,
persisting the respective subset of hierarchical data objects in a binary format, and
receiving the respective subset of hierarchical data objects in a binary format;
a particular storage cell of the plurality of storage cells performing:
automatically deciding, based on a usage statistic of the particular storage cell, to create a particular storage-side index that maps each item of a respective plurality of items to one or more locations where the item occurs in one or more hierarchical data objects of the respective subset of hierarchical data objects persisted by the particular storage cell, and
storing, in random access memory (RAM) in said particular storage cell, the particular storage-side index, wherein the particular storage-side index is not stored outside of the RAM in said particular storage cell;
executing, based on a plurality of storage-side indices in the RAM of the plurality of storage cells, including the particular storage-side index, a data access request from the DBMS.

14.  (Previously Presented) The one or more non-transitory computer-readable media of Claim 13 wherein the instructions further cause, based on usage statistics, dynamically adding or removing a particular item to the particular storage-side index in the RAM in the particular storage cell of the plurality of storage cells.

15.  (Previously Presented) The one or more non-transitory computer-readable media of Claim 13 wherein the instructions further cause, based on usage statistics, the particular storage cell of the plurality of storage cells dynamically adding or removing at least one selected from the group consisting of:
a B+ tree functional index, 
a JSON search index that comprises:  path-subsetting and/or asynchronous mode, and
a functional spatial index.

16.  (Previously Presented) The one or more non-transitory computer-readable media of Claim 13 wherein the instructions further cause the particular storage cell creating a storage-side index and/or an IMCU in response to a threshold frequency of at least one selected from the group consisting of:
equality path queries and/or range path queries exceeding a threshold selectivity,
queries not exceeding the threshold selectivity,
full-text searches, and
spatial queries.

17.  (Original) The one or more non-transitory computer-readable media of Claim 13 wherein:
the plurality of storage cells comprises a first storage cell and a second storage cell;
the respective subset of hierarchical data objects of the first storage cell comprises the respective subset of hierarchical data objects of the second storage cell;
executing the data access request comprises selecting, based on the data access request, only one storage cell of the first storage cell and the second storage cell to execute the data access request.

18.  (Original) The one or more non-transitory computer-readable media of Claim 17 wherein said selecting said only one storage cell comprises dynamically:
selecting the first storage cell when the DBMS sends the data access request in response to an online analytical processing (OLAP) query;
selecting the second storage cell when the DBMS sends the data access request in response to an online transaction processing (OLTP) write.

19.  (Previously Presented) The one or more non-transitory computer-readable media of Claim 13 wherein:
said respective plurality of items comprises a plurality of item datatypes;
said automatically deciding to create said particular storage-side index comprises selecting a kind of storage-side index of a plurality of kinds of storage-side indices based on a datatype of the item.

20.  (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11. Particularly the prior art of record fails to teach each storage cell of a plurality of storage cells persisting a respective subset of hierarchical data objects of a plurality of hierarchical data objects that reside in a database of a database management system (DBMS) that is connected to the plurality of storage cells, wherein said persisting the respective subset of hierarchical data objects comprises at least one selected from the group consisting of: persisting the respective subset of hierarchical data objects in a relational database, persisting the respective subset of hierarchical data objects in a binary format, and receiving the respective subset of hierarchical data objects in a binary format; automatically deciding, based on a usage statistic of the particular storage cell, to create a particular storage-side index that maps each item of a respective plurality of items to one or more locations where the item occurs in one or more hierarchical data objects of the respective subset of hierarchical data objects persisted by the particular storage cell, and executing, based on a plurality of storage-side indices in the RAM of the plurality of storage cells, including the particular storage-side index, a data access request from the DBMS.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-8, 10, 12-19 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169